DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “224” has been used to designate both middle shoulder pad, medial forearm, outer lateral forearm and carpal pad (see figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 37 CFR 1.84(l) requires that all lines, numbers & letters be uniformly thick and well defined, clean, durable and black (see figures 1-8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the upper body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


    PNG
    media_image1.png
    723
    1031
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    945
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe et al (4,590,622) hereinafter (Wolfe) in view of Clark et al (4,295,229) hereinafter (Clark).
Claim 1, Wolfe discloses a system for contact sports training comprising:
a plurality of point-of-contact pads, said point of attack pads including:
two pectoral pads (24a, 24b including plurality of swells 25), 
two front shoulder pads (front portion of 46 and 146), 
two rear shoulder pads (back portion of 46 and 146), 
two bicep pads (64 and 164), 
two tricep pads (72 and 172), 
two medial forearm pads (interior side of 80 and 180), 
two lateral forearm pads (exterior or backside of 80 and 180), and 
said system for contact sports training being attachable to a human torso and arms.
Wolfe discloses the claimed device with the exception of the two carpal pads. However, as disclosed by Clark it is known in the art for a football player to wear padded gloves.  It would have been obvious to one of ordinary skill in the art to have included such a padding for Wolfe’s system, given that Clark teaches such aids in reducing hand injuries.
	Wolfe discloses the claimed device with the exception of the specific arrangement and/or content of indicia/numbering (printed matter) set forth in the claim(s).  It would have been obvious to one having ordinary skill in the art to have included numbering for the various pads, since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of identification, however it does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. numbering and the substrate e.g. vest including padding which is required for patentability.	
Claim 2, Wolfe shows each point of attack pad consists of a foam core and an outer cover (column 3, lines 45-50).
Claim 4, Wolfe shows each point of attack pad is mounted to a base layer (in surface area of each of the pads).
Claim 5, Wolfe as modified above shows the plurality of numbered point of attack pads are connected by adjustable straps and auxiliary connective padding (column 4, lines 34-68).
Claim 6, Wolfe discloses the claimed device with the exception of the specific arrangement and/or content of indicia/color (printed matter) set forth in the claim(s).  It would have been obvious to one having ordinary skill in the art to have included color coding for the various pads, since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of identification, however it does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. color coding and the substrate e.g. vest including padding, which is required for patentability.	
Claim 7, Wolfe discloses a system for contact sports training comprising:
a. a chest piece including at least two pectoral point of attack pads (front portion of 46 and 146), 
b. a shoulder piece including at least two front shoulder point of attack pads (front portion of 46 and 146), at least two rear shoulder point of attack pads (back portion of 46 and 146), at least two bicep point of attack pads (64 and 164); and at least two tricep point of attack pads (72 and 172); and
c. two arm pieces including two outer forearm pads (interior side of 80 and 180), two inner forearm pads(exterior or backside of 80 and 180).
Wolfe discloses the claimed device with the exception of the two carpal pads. However, as disclosed by Clark it is known in the art for a football player to wear padded gloves.  It would have been obvious to one of ordinary skill in the art to have included such a padding for Wolfe’s system, given that Clark teaches such aids in reducing hand injuries.
Claim 8, Wolfe discloses the claimed device with the exception of the specific arrangement and/or content of indicia/numbering (printed matter) set forth in the claim(s).  It would have been obvious to one having ordinary skill in the art to have included numbering for the various pads, since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of identification, however it does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. numbering and the substrate e.g. vest including padding which is required for patentability.	
Claim 9, Wolfe shows each point of attack pad is mounted to a base layer (in surface area of each of the pads).
Claim 10, Wolfe shows the chest piece is capable of being pulled over a user’s head.
Claim 11, Wolfe shows the chest piece has a back piece which attaches to the said chest piece by adjustable straps (96; figures 3 and 5).
Claim 12, Wolfe shows the chest piece uses a hook and eye fastening system to cinch the chest piece around a user’s chest (column 5, lines 1-17).
Claim 13, Wolfe shows the shoulder piece includes a chest piece having four adjustable straps which connect the front shoulder point of attack pads, the rear shoulder point of attack pads, with at least one adjustable strap which wraps around a user’s torso which cinches the said shoulder piece to a user’s torso. (column 4, lines 43-68; figure 1 shows at least 4 adjustable straps).
Claim 14, Wolfe shows the bicep point of attack pads and the tricep point of attack pads are movably attached to the front shoulder pads and the rear shoulder pads (the pads are connected using straps).
Claim 15, Wolfe shows the two forearm arm pieces are held together by adjustable bands (84) through which a user can insert a forearm and secure.
Claim 16, Wolfe discloses the claimed device with the exception of the two carpal pads. However, as disclosed by Clark it is known in the art for a football player to wear padded gloves.  It would have been obvious to one of ordinary skill in the art to have included such a padding for Wolfe’s system, given that Clark teaches such aids in reducing hand injuries.
Claim 18, Wolfe discloses the claimed device with the exception of the specific arrangement and/or content of indicia/numbering (printed matter) set forth in the claim(s).  It would have been obvious to one having ordinary skill in the art to have included numbering for the various pads, since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of identification, however it does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. numbering and the substrate e.g. vest including padding which is required for patentability. 
Claim 19, Wolfe discloses the claimed device with the exception of the specific arrangement and/or content of indicia/color (printed matter) set forth in the claim(s).  It would have been obvious to one having ordinary skill in the art to have included color coding for the various pads, since it would only depend on the intended use of the assembly and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of identification, however it does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. color coding and the substrate e.g. vest including padding, which is required for patentability.	
Claim 20, During normal use and operation of the Wolfe device, the method steps set forth by applicant in the claim is inherently provided.  Note the rejection of claims 1-6.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of  Monica (US2004/0128748 A1).
Claim 3, Wolfe shows the foam core of each point of attack pad consists of closed. Wolfe discloses the claimed device with the exception of the foam core including both open and closed cell.  However, as disclosed by Monica (paragraph 0007) it is known in the art for the foam core to consist of both open and closed cell foams.  It would have been obvious to one of ordinary skill in the art to have used such a foam given that Monica teaches such is typical material(s) used for padding in football.
 Claim 17, Wolfe shows each point of attack pad consists of a vinyl foam core and an outer cover (column 3, lines 45-50). Wolfe shows the foam core of each point of attack pad consists of closed. Wolfe discloses the claimed device with the exception of the foam core including both open and closed cell.  However, as disclosed by Monica (paragraph 0007) it is known in the art for the foam core to consist of both open and closed cell foams.  It would have been obvious to one of ordinary skill in the art to have used such a foam given that Monica teaches such is typical material(s) used for padding in football.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diamond 9,067,122.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
17 December 2022